Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 1 of 92




                                                                 DA01422
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 2 of 92




                                                                 DA01423
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 3 of 92




                                                                 DA01424
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 4 of 92




         EXHIBIT 64




                                                                 DA01425
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 5 of 92




                                                                 DA01426
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 6 of 92




                                                                 DA01427
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 7 of 92




                                                                 DA01428
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 8 of 92




         EXHIBIT 65




                                                                 DA01429
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 9 of 92




                                                                 DA01430
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 10 of 92




          EXHIBIT 66




                                                                  DA01431
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 11 of 92




                                                                  DA01432
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 12 of 92




                                                                  DA01433
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 13 of 92




                                                                  DA01434
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 14 of 92




                                                                  DA01435
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 15 of 92




                                                                  DA01436
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 16 of 92




                                                                  DA01437
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 17 of 92




                                                                  DA01438
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 18 of 92




                                                                  DA01439
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 19 of 92




                                                                  DA01440
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 20 of 92




                                                                  DA01441
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 21 of 92




          EXHIBIT 67




                                                                  DA01442
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 22 of 92




                                                                  DA01443
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 23 of 92




                                                                  DA01444
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 24 of 92




                                                                  DA01445
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 25 of 92




                                                                  DA01446
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 26 of 92




                                                                  DA01447
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 27 of 92




                                                                  DA01448
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 28 of 92




                                                                  DA01449
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 29 of 92




                                                                  DA01450
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 30 of 92




                                                                  DA01451
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 31 of 92




                                                                  DA01452
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 32 of 92




                                                                  DA01453
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 33 of 92




                                                                  DA01454
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 34 of 92




                                                                  DA01455
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 35 of 92




                                                                  DA01456
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 36 of 92




          EXHIBIT 68




                                                                  DA01457
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 37 of 92




                                                                  DA01458
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 38 of 92




          EXHIBIT 69




                                                                  DA01459
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 39 of 92




                                                                  DA01460
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 40 of 92




                                                                  DA01461
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 41 of 92




                                                                  DA01462
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 42 of 92




                                                                  DA01463
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 43 of 92




          EXHIBIT 70




                                                                  DA01464
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 44 of 92




                                                                  DA01465
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 45 of 92




          EXHIBIT 71




                                                                  DA01466
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 46 of 92




                                                                  DA01467
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 47 of 92




                                                                  DA01468
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 48 of 92




                                                                  DA01469
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 49 of 92




          EXHIBIT 72




                                                                  DA01470
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 50 of 92




                                                                  DA01471
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 51 of 92




                                                                  DA01472
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 52 of 92




                                                                  DA01473
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 53 of 92




                                                                  DA01474
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 54 of 92




                                                                  DA01475
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 55 of 92




                                                                  DA01476
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 56 of 92




                                                                  DA01477
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 57 of 92




                                                                  DA01478
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 58 of 92




                                                                  DA01479
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 59 of 92




                                                                  DA01480
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 60 of 92




                                                                  DA01481
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 61 of 92




                                                                  DA01482
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 62 of 92




                                                                  DA01483
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 63 of 92




                                                                  DA01484
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 64 of 92




                                                                  DA01485
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 65 of 92




                                                                  DA01486
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 66 of 92




                                                                  DA01487
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 67 of 92




                                                                  DA01488
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 68 of 92




                                                                  DA01489
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 69 of 92




                                                                  DA01490
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 70 of 92




                                                                  DA01491
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 71 of 92




                                                                  DA01492
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 72 of 92




                                                                  DA01493
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 73 of 92




                                                                  DA01494
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 74 of 92




                                                                  DA01495
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 75 of 92




                                                                  DA01496
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 76 of 92




                                                                  DA01497
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 77 of 92




                                                                  DA01498
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 78 of 92




                                                                  DA01499
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 79 of 92




                                                                  DA01500
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 80 of 92




                                                                  DA01501
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 81 of 92




                                                                  DA01502
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 82 of 92




                                                                  DA01503
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 83 of 92




                                                                  DA01504
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 84 of 92




                                                                  DA01505
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 85 of 92




                                                                  DA01506
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 86 of 92




                                                                  DA01507
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 87 of 92




                                                                  DA01508
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 88 of 92




                                                                  DA01509
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 89 of 92




                                                                  DA01510
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 90 of 92




                                                                  DA01511
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 91 of 92




                                                                  DA01512
Case 19-11781-LSS   Doc 372-22   Filed 12/05/19   Page 92 of 92




                                                                  DA01513
